DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8.1.2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “wherein the first lead frame and the second lead frame each comprises: a chip joining portion provided above at least a part of the first semiconductor chip or the second semiconductor chip” (emphasis added) as amended on 6.30.2022 causes the claim to fail to comply with the written description requirement because of the term "or".
As claimed, embodiments are encompassed in which only one of the chip joining portions of the first lead frame and the second lead frame is provided above at least a part of the first semiconductor chip or the second semiconductor chip. Applicant’s disclosure requires both of the chip joining portions of the first lead frame and the second lead frame are provided above at least a part of the first semiconductor chip and the second semiconductor chip, respectively; see e.g., Figs. 2 and 11. There is no embodiment disclosed in which only one of the chip joining portions of the first lead frame and the second lead frame is provided above at least a part of the first semiconductor chip or the second semiconductor chip. The claim has been amended in such a manner that the breadth of the claim is beyond the embodiments disclosed. Hence, since the breadth of the claim encompasses embodiments beyond those disclosed, the claim contains new matter.
None of the dependent claims addresses this deficiency.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fumihiro (of record, JP 2015043645 A. Machine translation provided by applicant on 9.30.2020).
Regarding claim 1, Fumihiro discloses a semiconductor device comprising: a circuit board (“In the following examples of FIGS. 3 to 8, a case where three flywheel diodes (hereinafter referred to as diode chips) are arranged in parallel on the substrate will be described”, emphasis added); a wiring pattern (PT2, “conductor pattern PT2”) provided above the circuit board; a first semiconductor chip (FWD1, “three diode chips FWD1, FWD2, FWD3”) and a second semiconductor chip (FWD2 or FWD3) that are provided above the circuit board and that are provided along a first direction (horizontal, Fig. 8) predefined in a plane parallel (containing PT1 and PT2) to a board surface (top) of the circuit board (Fig. 8); a first lead frame (BL1, “beam leads BL1, BL2, BL3”) for (MPEP 2111, 2112 and/or 2114) electrically connecting the first semiconductor chip (FWD1) and the wiring pattern (PT2); and a second lead frame (BL2 or BL3) for (MPEP 2111, 2112 and/or 2114) electrically connecting the second semiconductor chip (FWD2 or FWD3) and the wiring pattern (PT2); wherein the first lead frame and the second lead frame each comprises: a chip joining portion (T1-T3, “One ends T1 to T3 of the beam leads BL1, BL2, and BL3 are soldered to the diode chips FWD1, FWD2, and FWD3”) provided above at least a part of the first semiconductor chip or the second semiconductor chip (Fig. 8); a wiring joining portion (T4-T6, “the other ends T4 to T6 of the beam leads BL1, BL2, and BL3 are soldered to the conductor pattern PT2 of the output terminal O”) provided above at least a part of the wiring pattern (PT2); and a bridging portion (in between the ends) for (MPEP 2111, 2112 and/or 2114) connecting the chip joining portion and the wiring joining portion (Fig. 8); and in the first direction (horizontal), a first space (A) between the bridging portion of the first lead frame and the bridging portion of the second lead frame is smaller than a second space (B) between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame (Fig. 8).

    PNG
    media_image1.png
    354
    533
    media_image1.png
    Greyscale

Regarding claim 2, Fumihiro discloses (Fig. 8 below) wherein in the first direction (horizontal), a third space (A) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame is smaller than the second space (B) between the chip joining portion of the first lead frame and the chip joining portion of the second lead frame.

    PNG
    media_image2.png
    354
    533
    media_image2.png
    Greyscale

Regarding claim 3, Fumihiro discloses (Fig. 8 below) wherein in the first direction (horizontal), a third space (B) between the wiring joining portion of the first lead frame and the wiring joining portion of the second lead frame (as BL2) is smaller than the first space (A) between the bridging portion of the first lead frame and the bridging portion of the second lead frame.

    PNG
    media_image3.png
    274
    391
    media_image3.png
    Greyscale


Regarding claim 4, Fumihiro discloses wherein a barycentric position (inherent) of the first semiconductor chip is aligned with a barycentric position (inherent) of the chip joining portion in the first lead frame; and a barycentric position (inherent) of the second semiconductor chip is aligned with a barycentric position (inherent) of the chip joining portion in the second lead frame (Fig. 8. Barycentric positions of each of the claimed elements are inherent, and, the claim is met since “aligned” includes definitions such as “To arrange in a line or so as to be parallel” and “To adjust (parts of a mechanism, for example) to produce a proper relationship or orientation” per https://www.thefreedictionary.com/aligned. See Fig. 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro in view of Tamada et al. (of record, US 20160351505 A1) and Danno et al. (of record, US 20180182692 A1).
Regarding claim 5, Fumihiro fails to disclose wherein in a top view, at least one corner of the bridging portion is provided in a curved shape.
Tamada discloses wherein in a top view, at least one corner of the bridging portion (40 or 41) is provided in a curved shape (Fig. 1, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the shape of Tamada in the device of Fumihiro and arrive at the claimed invention so as to avoid “a stress resulting from a temperature change (e.g., during a temperature cycle test after the manufacturing of a semiconductor device, during secondary mounting performed by a customer, or under a high/low temperature load after mounting) or the like is likely to be concentrated to cause delamination between the die pad and a resin and degrade the reliability of the semiconductor device” (Danno, [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fumihiro in view of Satou et al. (of record, “US 20210225724 A1”).
Regarding claim 6, Fumihiro fails to disclose wherein in the bridging portion a first opening is provided, which passes through from an upper surface to a lower surface of the bridging portion.
Satou discloses wherein in the bridging portion (233b) a first opening (234b) is provided, which passes through from an upper surface to a lower surface of the bridging portion (Fig. 14, “the bent portion 233b is provided with through holes 234b that penetrate through”).
It would have been obvious to one of ordinary skill in the art to include the opening of Satou in the device of Fumihiro and arrive at the claimed invention so as to ensure that a molding material can flow freely and “it is possible to secure a mutually insulated state” (Satou, [0149]).

Response to Arguments
As a preliminary manner, no prior art rejection is made in claims 7-15, but the claims are not found allowable in view of the new matter rejection to claims 1-15; see above for details. In addition, any objections and/or rejections of the previous Office Action (OA) not repeated herein, have been overcome.
Applicant's arguments filed 6.30.2022 have been fully considered but they are not persuasive.
The applicant alleges (p. 11):

    PNG
    media_image4.png
    839
    636
    media_image4.png
    Greyscale

This is not found persuasive because:
(i) the applicant has not shown that "the beam leads (BL1, BL2, and BL3) and their ends (T1, T2, and T3) are different structures than the claimed "bridging portions" and "chip joining portions"" as alleged; how and why are they different structures? Applicant is reminded of MPEP 2145 which states, inter alia, "arguments of counsel cannot take the place of factually supported objective evidence".
(ii) the applicant has not explained why "MPEP 2125 is irrelevant" in view of the examiner's explanation.  Applicant is reminded of MPEP 2145 which states, inter alia, "arguments of counsel cannot take the place of factually supported objective evidence".
(iii) the applicant alleges that the examiner relies on "Official Notice" which is not the case. The examiner relies on MPEP 2125.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894